              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

SARA ALICIA MONACO                                §
Plaintiff,                                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 5:20-CV-00721
ALLSTATE FIRE AND CASUALTY                        §
INSURANCE COMPANY                                 §
and MIGUEL L. LABUGUEN                            §
Defendants.                                       §

      DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
                         NOTICE OF REMOVAL


TO THE HONORABLE COURT:

        Defendant Allstate Fire and Casualty Insurance Company (“Allstate”) hereby removes this

lawsuit currently pending in the District Court for the 288th Judicial District of Bexar County,

Texas, Cause No. 2020CI06846, to the United States District Court for the Western District of

Texas, San Antonio Division, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, on the grounds

of diversity of citizenship, after the receipt of Plaintiff’s First Amended Original Petition, which

made this matter removable, and would respectfully show the Court as follows:

                                          BACKGROUND

        1.     On or about May 30, 2018, Plaintiff Sara Alicia Monaco (“Plaintiff”) was involved

in a motor vehicle collision (the “Collision”) while driving her vehicle southeast on Thousand

Oaks Drive in Bexar County, Texas. See Plaintiff’s First Amended Original Petition ¶ 5, attached

hereto as Exhibit A. Plaintiff alleges that Miguel L. Labuguen (“Labuguen”) rear-ended her. See

id. at ¶ 5.




Page 1 of 14
Defendant’s Notice of Removal
{00597947}
             Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 2 of 14




        2.      On April 23, 2020, Plaintiff served Allstate with her Original Petition and process,

in an action styled Sara Alicia Monaco v. Allstate Insurance Company and Miguel L. Labuguen,

seeking to recover for damages allegedly arising from the Collision under a policy of uninsured

(“UM”)/underinsured (“UIM”) motorist coverage issued by the Allstate. See generally, Exhibit

A; Plaintiff’s Original Petition, attached hereto as Exhibit B; Service of Process Transmittal, dated

April 23, 2020, attached hereto as Exhibit C. In Plaintiff’s Original Petition, Plaintiff asserted

causes of action against Allstate for breach of contract, violations of the Texas Insurance Code,

breach of the common law duty of good faith and fair dealing, violations of the Texas Deceptive

Trade Practices Act, negligence, and gross negligence. See generally, Exhibit A and B. Due to

multiple defects in Plaintiff’s Original Petition, Allstate was prevented from removing this matter

until June 16, 2020, the date Plaintiff served Allstate with her First Amended Original Petition, in

which Plaintiff cured these defects. See discussion infra ¶¶ 6-7.

        3.      Against the other named defendant, Labuguen—the alleged tortfeasor,

underinsured driver, and Texas resident—Plaintiff asserts causes of action for negligence and gross

negligence. See Exhibit A at ¶¶ 7-8, 18. However, as argued below, Labuguen is an improperly

joined party to this lawsuit because Plaintiff states that she “has settled” her third-party claim with

Labuguen. See id. at ¶ 5. Furthermore, Plaintiff’s claims against Labuguen are supported by mere

conclusory allegations. See generally, id. Therefore, Plaintiff has no plausible cause of action

against him. Accordingly, Labuguen’s residency must be disregarded for purposes of determining

diversity jurisdiction.

        4.      Plaintiff’s alleged damages include past and future (i) pain and suffering, (ii) mental

anguish, (iii) medical expenses, (iv) physical impairment, (v) physical disfigurement, (vi) and loss

of enjoyment of life. See generally, id. In addition, Plaintiff alleges damages for loss of earnings,

Page 2 of 14
Defendant’s Notice of Removal
{00597947}
             Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 3 of 14




loss of earning capacity, loss of use and requests exemplary damages, court costs, and pre- and

post-judgment interest. See generally, id.

        5.     In her Original Petition, Plaintiff “seeks monetary relief of over $200,000 but no

more than $1,000,000 and a demand for judgement for all other relief to which Plaintiff may be

justly entitled,” a statement that is now missing from Plaintiff’s First Amended Original Petition.

Exhibit B at ¶ 22; see also Exhibit A.

        6.     On May 18, 2020, Defendant filed a combined answer and special exceptions in

state court to cure defects in Plaintiff’s Original Petition. See attached Exhibit D. These defects

included Plaintiff’s naming of the incorrect Allstate entity, incorrect tortfeasor, and incorrect

county where the Collision occurred. These defects prevented the removal of this lawsuit because

Allstate was unable to ascertain whom the proper defendants were and the basic facts of the

Collision. See generally, id.

        7.     On June 16, 2020, Plaintiff served her First Amended Original Petition on Allstate,

in which she sues the correctly named Allstate entity—Allstate Fire and Casualty Insurance

Company and the correctly named tortfeasor—Miguel L. Labuguen—and lists the correctly named

county—Bexar—where the Collision occurred. See generally, Exhibit A and Notification of

Service, dated June 16, 2020, attached hereto as Exhibit E. Hence, Plaintiff’s First Amended

Petition provided Allstate with the “amended pleading … or other paper” it needed to ascertain

that this matter was removable. See 28 U.S.C. §1446 (b)(3) (providing that “if the case stated by

the initial pleading is not removable, a notice of removal may be filed within 30 days after receipt

by the defendant … a copy of an amended pleading … or other paper from which it may first be

ascertained that the case is one which is or has become removable”) and discussion infra A, B, and

C.

Page 3 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 4 of 14




        8.     In her First Amended Original Petition, Plaintiff preserves the allegations and

causes of action against the Defendants as stated in her Original Petition with the exception that

she completely omits the amount in monetary relief she seeks. Cf. generally Exhibit A and Exhibit

A at ¶ 22 with Exhibit B at ¶ 22.

        9.     Per the local rules, the State Court Docket Sheet is attached hereto as Exhibit F.

                                     GROUNDS FOR REMOVAL

        10.    This Honorable Court has original jurisdiction of this suit based on 28 U.S.C. §§

1332(a), 1441, and 1446(b)(3), because it arises from a controversy between citizens of different

states and the amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

    A. Properly Joined Parties Are Diverse.

               (i) Plaintiff’s Citizenship

        11.    Plaintiff is a natural person who asserts that she “is … residing” in Texas in her

First Amended Original Petition, thus demonstrating that Plaintiff is domiciled in the state of

Texas. Exhibit A at ¶ 1. Plaintiff has not pleaded or alleged citizenship of any state other than

Texas. Thus, Plaintiff is believed to be a citizen of Texas because “for purposes of federal subject-

matter (diversity) jurisdiction,” a natural person is “a citizen of but one State [and] [t]hat is the

state in which the person is domiciled.” O'Neal v. DePuy Synthes Sales, Inc., No. 19-CV-1328,

2019 WL 5569615, at *1 (W.D. La. Oct. 28, 2019) (citing Wachovia Bank v. Schmidt, 546 U.S.

303, 317 (2006); and, Acridge v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d 444, 451

(5th Cir. 2003).

               (ii) Allstate’s Citizenship

        12.    Defendant Allstate Fire and Casualty Insurance Company is incorporated under the

laws of the state of Illinois and maintains its principle place of business in Cook County, Illinois,

Page 4 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 5 of 14




located at 2775 Sanders Road, Northbrook, Illinois 60062. Defendant Allstate is thus a citizen of

Illinois. 28 U.S.C. §1332 (c)(1) (“[A] corporation shall be deemed to be a citizen of every State

and foreign state by which it has been incorporated and of the State or foreign state where it has

its principal place of business….”); and, Quebe v. Ford Motor Co., 908 F. Supp. 446, 449 (W.D.

Tex. 1995) (citing Milstead Supply Co. v. Casualty Ins. Co. v. Casualty Ins. Co., 797 F.Supp. 569,

571 (W.D.Tex.1992)).

                 (iii) Labuguen’s Citizenship

        13.      Defendant Labuguen is alleged to be the tortfeasor, underinsured motorist, and a

resident of Texas. See Exhibit A at ¶¶ 3, 5. However, as argued below, Labuguen has been

improperly joined in this action because Plaintiff states in her First Amended Original Petition that

(i) she “has settled” her claim with Labuguen and (ii) she asserts mere conclusory allegations

against him. See id. at ¶ 5; see also Exhibit B at ¶¶ 3, 5. Therefore, Plaintiff has no plausible cause

of action against Labuguen, and Labuguen’s residency must be disregarded for purposes of

evaluating diversity jurisdiction in this matter.1

    B. Labuguen Has Been Improperly Joined.

        (i) Legal Standard

        14.      The doctrine of improper joinder, or fraudulent joinder, ensures that the presence

of an improperly joined, non-diverse defendant does not defeat federal removal jurisdiction

premised on diversity. Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009). Citizenship

of an improperly joined party is totally disregarded in determining the Court’s subject matter

jurisdiction. Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2003).



1
 Because Allstate contends Defendant Labuguen is improperly joined, his consent to removal is not required. See
Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993).
Page 5 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 6 of 14




        15.     The removing party bears the burden of establishing whether federal jurisdiction

exists and removal is proper. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002). To meet this burden, the removing party must demonstrate that “there is no

reasonable basis for the district court to predict that the plaintiff might be able to recover against

an in-state defendant.” McDonald v. Abbot Labs., 408 F.3d 177, 183 (5th Cir. 2005).

        16.     To determine that an in-state defendant has been improperly joined, the court must

find that (i) the plaintiff has fraudulently alleged that a defendant is non-diverse, or (ii) the plaintiff

has failed to state a claim against the non-diverse defendant. Smallwood, 385 F.3d at 573. In

making this determination, a federal court must look to the original state court pleading but apply

the federal pleading standard. Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818

F.3d 193, 205 (5th Cir. 2016). “[R]emoval jurisdiction should be determined on the basis of the

state court complaint at the time of removal,” and a “plaintiff cannot defeat removal by amending

it.” Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 265 (5th Cir. 1995).

        17.     The court may resolve claims of improper joinder by conducting a Rule 12(b)(6)-

type analysis. Smallwood, 385 F.3d at 573. The analysis requires the complaint to contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 547, 127 S. Ct. 1955 (2007). “A claim has facial plausibility when the plaintiffs plead

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1973 (2009).

        18.     Pursuant to Twombly and Iqbal, the court conducts a two-prong analysis. First, the

court separates legal conclusions from well-pled facts. Iqbal, 556 U.S. at 678-79. Second, the court

reviews the well-pled facts, assumes they are true, and determines whether they “plausibly give

rise to an entitlement of relief.” Id. at 679. A pleading “that offers labels and conclusions or a

Page 6 of 14
Defendant’s Notice of Removal
{00597947}
               Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 7 of 14




formulaic recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678. “Nor

does a complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.”

Id. Plausibility requires more than a mere possibility. It calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of actionable misconduct. Twombly, 550 U.S. at

565.

        (i) Because Plaintiff Has Settled Her Claim with Labuguen, She Has No Plausible Cause
            of Action Against Him and He Has Been Improperly Joined to this Suit.

        19.     Although Plaintiff alleges that Defendant Labuguen is the tortfeasor, underinsured

motorist, and a resident of Texas, Labuguen has been improperly joined in this action because

Plaintiff states both in her Original Petition and her First Amended Original Petition that she “has

settled” her claim with him. See Exhibit B at ¶¶ 3, 5; and, Exhibit A at ¶ 5. Additionally, Allstate

received Plaintiff’s release of all Plaintiff’s injury claims against Labuguen on March 11, 2019.

That release clearly demonstrates that Plaintiff can no longer pursue a legal action against

Labuguen. See Plaintiff’s Release Agreement, attached hereto as Exhibit G. Therefore, Plaintiff

has no plausible cause of action against Labuguen, and Labuguen’s residency must be disregarded

for purposes of evaluating diversity jurisdiction in this matter.

        (ii) Plaintiff Failed to State a Plausible Claim Against Labuguen in the Petition.

        20.     Even if Plaintiff had not already settled her claim with Labuguen, Labuguen was

still improperly joined to this lawsuit at the time of removal because Plaintiff has not stated a

plausible claim for negligence or gross negligence against Labuguen that satisfies the Rule

12(b)(6) improper joinder analysis applied in cases in which improper joinder is alleged. See

Smallwood, 385 F.3d at 573. Rather, as shown below, Plaintiff’s claims consist of mere conclusory

allegations.


Page 7 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 8 of 14




                                              Negligence

        21.    Plaintiff asserts a cause of action for negligence against Labuguen that consists of

only conclusory allegations. See Exhibit A at ¶¶ 7-8, 18. Under Texas law, the elements of a

negligence cause of action are as follows: (1) The defendant owed a duty to the plaintiff; (2) the

defendant breached the duty owed to the plaintiff; and (3) the defendant’s breach of the duty was

a proximate cause of plaintiff’s damages. See, e.g., Doe v. MySpace, Inc., 474 F. Supp. 2d 843,

850-851 (W.D. Tex. 2007), aff'd, 528 F.3d 413 (5th Cir. 2008); Cofresi v. Medtronic, Inc., No.

5:19-CV-1222-DAE, 2020 WL 1887862, at *5 (W.D. Tex. Mar. 30, 2020); and, Carrera v. Yañez,

491 S.W.3d 90, 94 (Tex. App. 2016)(citations omitted).

        22.    Here, Plaintiff has failed to allege more than mere conclusory allegations to support

a negligence cause of action. Specifically, Plaintiff does not allege any facts that support her claim

that Labuguen breached his duty to exercise ordinary care while operating his motor vehicle. See

generally, Exhibit A. Rather, Plaintiff merely tracks statutory language and generally alleges that

Labuguen acted in a “negligent manner” in one or more ways, which includes but is not limited to

the following list of statutory violations:

               a. in failing to keep a proper lookout or such lookout, which a
                  person of ordinary prudence would have maintained under same
                  or similar circumstances;
               b. in failing to control his speed;
               c. in failing to timely apply the brakes of the vehicle in order to
                  avoid the collision in question;
               d. in failing to turn the vehicle in an effort to avoid the collision in
                  question;
               e. in failing to maintain an assured clear distance;
               f. in failing to maintain control of his vehicle;
               g. in failing to yield the right of way; and
               h. in driving his vehicle with willful and wanton disregard for the
                  safety of persons or property.

Id. at ¶ 7.

Page 8 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 9 of 14




        23.    Here, applying a Twombly and Iqbal-type analysis, Plaintiff fails to allege sufficient

facts to show that Labuguen breached his legal duty. Merely alleging that Labuguen drove in a

“negligent manner” and then providing a list of nearly verbatim statutory violations does not

provide the requisite factual support to allow Plaintiff’s negligence claim to survive. Accordingly,

Plaintiff does not allege a plausible claim of negligence against Labuguen, and his residency must

not be considered in the diversity of jurisdiction analysis.

                                         Gross Negligence

        24.    Plaintiff also asserts a cause of action for gross negligence against Labuguen that

is unsupported by facts. See Exhibit A at ¶¶ 8, 18. Under Texas law, gross negligence consists of

two components: “(1) viewed objectively from the actor's standpoint, the act or omission

complained of must involve an extreme degree of risk, considering the probability and magnitude

of the potential harm to others; and (2) the actor must have actual, subjective awareness of the risk

involved, but nevertheless proceed in conscious indifference to the rights, safety, or welfare of

others.” Martinez v. Peterbilt Motors Company Paccar Inc., SA-04-CA-0332-RF, 2004 WL

3218388, at *3 (W.D. Tex. Nov. 10, 2004)(citing Louisiana–Pacific Corp. v. Andrade, 19 S.W.3d

245, 246 (Tex.1999) and, Texas Dept. of Parks and Wildlife v. Miranda, 133 S.W.3d 217

(Tex.2004)); and, Cofresi, 2020 WL 1887862, at *5 (W.D. Tex. Mar. 30, 2020); see also TEX. CIV.

PRAC. & REM. CODE § 41.001 (11).

        25.    As with her negligence claim, Plaintiff also fails to provide more than conclusory

allegations to support her gross negligence claim against Labuguen. Plaintiff alleges that

Labuguen’s “acts and/or omissions … constitute … gross negligence.” Exhibit A at ¶ 8. Critically,

Plaintiff does not point any facts to show that Labuguen engaged in an act or omission that, when



Page 9 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 10 of 14




viewed objectively from his viewpoint at the time of occurrence, involved an extreme degree of

risk about which he knew but disregarded.

        26.     Accordingly, applying the Twombly and Iqbal-type analysis, Plaintiff’s Original

Petition fails to state a plausible claim for gross negligence against Labuguen. Therefore,

Labuguen’s residency must be disregarded for the purposes of deciding diversity jurisdiction.

    C. The Amount in Controversy Exceeds $75,000.00.

        27.     The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem.

Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either

(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy—preferably in the removal petition,

but sometimes by affidavit—that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        28.     Here, the facts in controversy demonstrate that the amount in controversy well

exceeds $75,000.00. Plaintiff’s Original Petition sought damages over $200,000.00 but not more

than $1,000,000.00—a statement which, along with any stated amount of damages sought, is

conspicuously absent from Plaintiff’s First Amended Original Petition. Additionally, Plaintiff’s

Original Petition made a demand for judgement for all other relief to which Plaintiff may be justly

entitled in law and equity, which opens the door for Plaintiff to recover damages outside the subject

insurance policy. See generally, Exhibit A and B.

        29.     In addition, Plaintiff First Amended Petition alleges that Allstate has:

       Breached the Contract with Plaintiff—which entitles Plaintiff to attorney’s fees;



Page 10 of 14
Defendant’s Notice of Removal
{00597947}
                Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 11 of 14




         Delayed payment of Plaintiff’s claim—which is a violation to Texas Insurance Code § 542
          and entitles Plaintiff to pre-judgment interest;

         Violated Texas Insurance Code § 541 by committing unfair insurance practices—which
          entitles Plaintiff to treble damages;

         Breached the Duty of Good Faith and Fair Dealing—which opens the door for Plaintiff to
          seek exemplary damages;

         Violated the Texas Deceptive Trade Practices Act—which also allows Plaintiff to recover
          treble damages;

         Committed all of the above actions knowingly and intentionally; and

         Engaged in negligent and grossly negligent conduct resulting in injuries to Plaintiff.

See Exhibit A.

          30.     As a result of Plaintiff’s list of causes of action against Allstate, Plaintiff

affirmatively pleads for recovery for:

         Past and future pain and suffering;
         Past and future mental anguish;
         Past and future medical expenses (which, as discussed infra ¶ 31, alone total $265,291.22);
         Past and future physical impairment;
         Past and future disfigurement;
         Past and future loss of earnings;
         Loss of use;
         Past and future loss of enjoyment of life;
         Exemplary damages;
         Pre and post judgment interest;
         Attorney’s fees; and
         “such other and further relief to which Plaintiff may be justly entitled by law and equity.”

Id.

          31.     Furthermore, Plaintiff’s demand letter, dated July 16, 2019, seeks $25,271.22 in

current medical expenses and $240,020.00 in future medical expenses for back surgeries she



Page 11 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 12 of 14




allegedly requires due to injuries she sustained in the Collision. See Plaintiff’s Demand Letter,

attached hereto as Exhibit H at pg. 2.

        32.     Finally, and most importantly, Plaintiff has not provided a binding stipulation or

other sworn document that would limit her damages to less than jurisdictional limit of this Court

as required by De Aguilar. De Aguilar v. Boeing, 47 F.3d 1404, 1410 (5th Cir. 1995).

        33.     Based on the foregoing, facts in controversy clearly and inarguably demonstrate

that the amount in controversy clearly exceeds $75,000.00.

                                REMOVAL IS PROCEDURALLY PROPER
        34.     This notice of removal is timely filed within thirty (30) days after Allstate received

Plaintiff’s First Amended Original Petition. See 28 U.S.C. §1446 (b)(3) (providing that “if the case

stated by the initial pleading is not removable, a notice of removal may be filed within 30 days

after receipt by the defendant … a copy of an amended pleading … or other paper from which it

may first be ascertained that the case is one which is or has become removable”); Mumfrey v. CVS

Pharmacy, Inc., 719 F.3d 392, 398 (5th Cir. 2013); Cole ex rel. Ellis v. Knowledge Learning Corp.,

416 F. App'x 437, 439 (5th Cir. 2011); Exhibit A; and Exhibit E. Upon being served with Plaintiff’s

First Amended Original Petition on June 16, 2020, Allstate ascertained that this case became

removable because therein Plaintiff sues the correct Allstate entity—Allstate Fire and Casualty

Insurance Company—and the correct tortfeasor—Miguel L. Labuguen—and correctly names the

county—Bexar—where the Collision occurred. Cf. Exhibit A with Exhibit B. Therefore, by

serving Allstate with her First Amended Petition, Allstate ascertained that the properly joined and

correctly parties—Allstate and Plaintiff—were citizens of different states and that the amount in

controversy exceeded $75,000. Thus, Allstate’s notice of removal is timely filed.



Page 12 of 14
Defendant’s Notice of Removal
{00597947}
              Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 13 of 14




        35.        Venue is proper in this Court under 28 U.S.C. §1441(a) because the District and

Division of this Honorable Court embrace Bexar County, Texas, the venue where this suit was

initiated. See generally, Exhibit A.

        36.        Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant Allstate in the state court action are attached hereto. See Exhibit A, B, C, D, E, and F.

        37.        Pursuant to 28 U.S.C. §1446(d), Defendant Allstate will promptly provide a true

and correct copy of this Notice of Removal to Plaintiff and to the District Clerk of Bexar County.

                                             PRAYER FOR RELIEF

        38.        Defendant Allstate prays that this Honorable Court (1) accept jurisdiction over the

state court action for the reasons set forth above, (2) dismiss Defendant Labuguen with prejudice

as improperly joined, and (3) grant it any such other and further relief to which it may show itself

justly entitled.

                                                    Respectfully submitted,

                                                    VALDEZ & TREVIÑO,
                                                    ATTORNEYS AT LAW, P.C.
                                                    Callaghan Tower
                                                    8023 Vantage Drive, Suite 700
                                                    San Antonio, Texas 78230
                                                    Phone: 210–598–8686
                                                    Fax: 210–598–8797

                                                    By: /s/ Michael N. Novak______
                                                    Robert E. Valdez
                                                    State Bar No.20428100
                                                    revaldez@valdeztrevino.com
                                                    Michael M. Novak
                                                    State Bar No. 24092905
                                                    mnovak@valdeztrevino.com
                                                    Counsel for Defendant Allstate Fire and Casualty
                                                    Insurance Company




Page 13 of 14
Defendant’s Notice of Removal
{00597947}
             Case 5:20-cv-00721 Document 1 Filed 06/19/20 Page 14 of 14




                                   CERTIFICATE OF SERVICE
        I do hereby certify that the foregoing instrument was served on the following counsel this

19th day of June 2020, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via the ECF

system and e-service in the state court proceeding:


        Omar Rivero
        DAVIS LAW FIRM
        10500 Heritage Blvd., Suite 102
        San Antonio, Texas 78216
        Tel. (210) 444-4444
        Fax: (210) 568-8419
        Email: omarr@davislaw.com
        Counsel for Plaintiff


                                                      /s/ Michael N. Novak_
                                                      Michael M. Novak




Page 14 of 14
Defendant’s Notice of Removal
{00597947}
